Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This Final office is a response to the papers filed on 03/10/2022.
Claims 1-13 are pending.


Response to Arguments
Applicant's arguments file on 03/10/2022 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lisuwandi et al. (Pub. No. 2013/0154373 A1).

Regarding claims 1, 10, and 12, Lisuwandi discloses:

A wireless power transfer system for a medical device (see Fig. 1, 8 and 9, see par [0005], it provides the ability to hermetically seal the power transmitter circuit and the receiver circuit. Such encapsulation of circuitry offers ...., such as charging implanted medical devices....), comprising 
a transmitter unit and a receiver unit (see Fig.1, 8 and 9, primary unit and secondary unit), 
wherein the wireless power transfer system is operable to transfer, between the transmitter unit and the receiver unit (see Fig.1, 8 and 9,see par [0063], the primary unit regulates the power transferred to the secondary to provide a regulated output voltage....), at least one of: 
power, and a signal; wherein the transmitter unit comprises an energy source, a transmitter antenna, and a supply line coupling the energy source to the antenna (see Fig. 1, 8, and 9, energy source 802, coil 812 (antenna), and supply line from source 802 to coil 812); 
wherein the receiver unit comprises a receiver antenna and a rectifier output (see Fig. 1, 8, 9, and 12B, antenna 1302 and rectifier output 1322);
wherein the transmitter antenna and the receiver antenna are operable to provide a wireless power transfer link between them (see Fig. 1, 8, and 9, see par [0041-0042], power transfer form a transmitter circuit to a receiver circuit.....); and 
wherein the supply line comprises a virtual resistance unit operable to provide a resistance (see Fig. 8 and 9, resistance unit comprises 820, 822, and 808, see par [0055-0057]).

Regarding claims 2 and 11, Lisuwandi discloses:

wherein the wireless power transfer system is operable to provide, from the transmitter unit to the receiver unit, at least one of: a parallel resonant inductive wireless power transfer, and a series resonant inductive wireless power transfer (see Fig. 8 and 9, parallel resonant inductive).

Regarding claim 3, Lisuwandi discloses:
wherein the virtual resistance unit is operable to provide a non-linear resistance in the supply line (see Fig. 13, 14, and 15, current varies as the primary unit voltage is increased in an inductive power transfer system...., [wherein current varies by using the non-linear resistance]).

Regarding claim 4, Lisuwandi discloses:
wherein the supply line comprises a DC-DC buck/boost-converter unit and a transmit amplifier unit; wherein the DC-DC buck/boost-converter unit comprises the virtual resistance unit; and wherein the virtual resistance unit is connected to the supply line between the DC-DC buck/boost-converter unit and the transmit amplifier unit (see Fig. 8 and 9, Lisuwandi discloses DC/DC converter 804 see par [0078], the method continually adjusts the optimum voltage value of the primary unit...., the output of the converter 804 is provided to the ..., system automatically adjusts to the proper voltage level for primary unit...., see par [0054], this DC/DC converter 804 output voltage is adjusted by the OPTR 824...[which is similar to buck/boost converter], virtual resistance unit 808, 1102, 1004...., amplifier 1006....).

Regarding claim 5, Lisuwandi discloses:
wherein the receiver unit is operable to provide a charger current for charging a battery through the rectifier output (see Fig. 1, load 112, see par [0012], if the load 112 is the battery of the cell phone, the battery only needs to be charged at ....).

Regarding claim 6, Lisuwandi discloses:
wherein the wireless power transfer system is operable to provide a charging current of between 50 mA and 150 mA (see Fig. 1, load 112, see par [0012], if the load 112 is the battery of the cell phone, the battery only needs to be charged at ...., wherein charger current of between 50mA and 150mA is a design choice).

Regarding claim 7, Lisuwandi discloses:
wherein a distance between the transmitter antenna and the receiver antenna is in a predetermined distance range (see par [0110], all measurements, values, ratings, positions...., they are intended to have a reasonable range that is consistent.... wherein a distance between the transmitter antenna and the receiver antenna is in a predetermined distance range is well known in the art).

Regarding claim 8, Lisuwandi discloses:
wherein the predetermined distance range includes at least part of a range between 10 mm and 50 mm (see par [0110], all measurements, values, ratings, positions...., they are intended to have a reasonable range that is consistent.... wherein predetermined distance range is between 10mm and 50 mm is a design choice).

Regarding claim 9, Lisuwandi discloses:
wherein the resistance is determined such that the rectifier output provides a substantially constant current over the predetermined distance range (see Fig. 13, 14, and 15, current varies as the primary unit voltage is increased in an inductive power transfer system...., see par [0017], a regulator circuit configured to provide a constant output current...).

  Regarding claim 13, Lisuwandi discloses:
charging a battery of an implantable medical device with the charging current (see par [0005], charging implanted medical devices ....).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851